Citation Nr: 0007154	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to May 26, 1998, the veteran's generalized anxiety 
disorder resulted in some anxiety and panic attacks, 
requiring some medication, that were productive of no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  On and after May 26, 1998, the veteran's generalized 
anxiety disorder resulted in increased anxiety, weekly panic 
attacks and decreased memory, requiring increased medication, 
that are productive of no more than reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety disorder, prior to May 26, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.400(o)(1), 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (1999).

2.  The schedular criteria for a 50 percent evaluation for 
generalized anxiety disorder have been met, effective May 26, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400(o)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  The veteran has been provided VA examinations, 
and VA treatment records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1999).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's reopened claim for an increased rating was 
received on January 14, 1998.  Under the provisions of the 
Rating Schedule effective November 7, 1996, a 30 percent 
evaluation for generalized anxiety disorder is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent evaluation for generalized anxiety disorder is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation for generalized anxiety disorder is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. A 100 percent rating is 
warranted for greater disability.  Id.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for neuro-circulatory asthenia by 
a September 1946 rating decision.  The assigned evaluation 
was 10 percent, effective April 1946.  A September 1986 
rating decision reclassified the veteran's service-connected 
psychiatric disability as generalized anxiety disorder, and 
assigned a 30 percent evaluation, effective February 1986.  
That rating has continued to date.  

VA outpatient treatment reports reflect that in March and 
June 1997, the veteran was seen at the mental health clinic 
when he was assessed with generalized anxiety disorder.  He 
reported that his mood was "pretty good" and he was noted 
to be stable.  He was prescribed Librium, 25 mg, to be taken 
at bedtime.  He reported that his symptoms were controlled 
with medication as long as he did not use caffeine.  

The report of an April 1998 VA psychiatric examination 
reflects that the veteran's medical chart was reviewed, and 
recounts the history of the veteran's service-connected 
psychiatric disability.  It was noted he took Librium as 
needed, as his only medication.  Subjectively, the veteran 
currently complained of "nerves" and worrying.  It was 
noted that he tended to ruminate about things, sometimes had 
impaired sleep, and had a history of some autonomic symptoms, 
nervousness, jitteriness and shaking.  

Objectively, the veteran showed a normal and reasonable range 
of affect. The veteran was not tearful or sad during the 
interview.  He was not nervous, jittery or hyperalert and he 
showed appropriate behaviors throughout the interview.  He 
did not display or complain of any obsessive or ritualistic 
behaviors.  The veteran's principle complaint was that he 
worried a lot.  The Axis I diagnosis was alcohol abuse and 
dependence, in remission 27 years; and anxiety disorder.  
Regarding the veteran's GAF, the examiner stated that despite 
the veteran's intermittent anxiety, he had a good range of 
social functioning and was active in church and other 
activities.  For many years, he had enjoyed playing in a 
band.  It was reported that the veteran had a stable marriage 
with children and grandchildren, with whom he kept in 
frequent contact.  The veteran did not appear to have any 
significant social or occupational impairments related to his 
anxieties.  Other symptoms were reportedly mild at worst, 
with only minor difficulties in relationships and social 
functioning.  The veteran was generally functioning pretty 
well with many meaningful interpersonal relationships and the 
capacity for social skills.  The examiner assessed the 
veteran's GAF score as 70.

When seen as an outpatient at a VA mental health clinic, in 
April 1998, the veteran reported he had not had panic attacks 
for 6 months.  He reported he worried about a lot of things.  
Objective findings included that his mood was euthymic and 
anxious.  He was prescribed Librium, 25 mg, as needed for 
anxiety attacks.  It was noted that the veteran and his wife 
had celebrated their 50th wedding anniversary in October.  He 
reported he did not want to be in crowds, and still had 
occasional thoughts of World War II and Europe.  He denied 
depression after this.

During a VA mental health clinic outpatient appointment on 
May 26, 1998, the veteran reported panic attacks when with 
people, and a tendency to worry in excess.  The GAF was 50.  
He was prescribed Librium, 25 mg, at bedtime and in the 
morning, as needed.  When seen in August 1998, it was 
reported the veteran continued to be anxious, but that his 
panic attacks were now absent.  His mood was observed to be 
euthymic, and his condition was characterized as stable.  It 
was reported he and his wife attended church.

During an outpatient VA mental health clinic appointment in 
November 1998, the veteran reported feeling nervous around 
strangers and in strange places, with the nervousness being 
worst while driving to a new place.  It was noted that the 
veteran took extra medicine when nervous.  On examination, 
the veteran's affect was anxious with psychomotor 
restlessness.  The veteran was noted to have poor 
concentration and memory, and sometimes to have a lowered 
mood  The assessment was generalized anxiety disorder.  The 
dosage of the veteran's medicine was increased.

During a February 1999 hearing at the RO, the veteran's 
representative stated that the veteran had taken a double 
dose of medication prior to his most recent VA examination.  
As a result, the examiner was unable to observe the veteran's 
anxiety.  

The veteran testified that he felt jumpy and nervous inside 
every day.  He noted that he was on two prescription 
medicines for anxiety.  His psychiatrist had told him to 
double the dosages or even triple them when needed.  While a 
single dose would not calm him, the double or triple dosages 
did relax his nerves.  

He stated that he had panic attacks about once a week and 
could not say what triggered them.  The veteran's friend 
testified that he had witnessed the veteran suffer such 
attacks.  The friend said that he had known the veteran for 
about four or five years and he had always been nervous.  The 
friend said that sometimes the veteran would call him, very 
upset about small things.  The friend stated that the veteran 
would overact to things said to him at church, and stated 
that he took jokes or teasing the wrong way.  Reportedly, the 
veteran could get very offended and frustrated over the least 
little thing.  

The veteran stated that he was nervous when he spoke to 
people.  For example at church he would have to sit down and 
away from people when they wanted to speak to him, otherwise 
he would have a panic attack.  He sometimes moved away from 
people who sat beside him out of fear that they would make 
fun of him.  He said that he sometimes became nervous even if 
his wife told him to do something, and he would react by 
getting angry at her.  He said that he would yell at people 
and storm away to get them off his back.  He said that he did 
not like to take orders from people, having had to do so 
while in the army.  He reported his wife was a dominant 
person, and he said that he let her have her way in order to 
avoid fights which ended up making him nervous.  

The veteran said that he was currently 74 years old, and had 
not worked since the age of 60.  He said that his memory was 
deteriorating.  The veteran said that he had played guitar in 
the church band.  He was able to do solos if he was not told 
that he would be playing by himself.  Otherwise, the veteran 
became too nervous to solo.  He said that he felt comfortable 
with and liked to be around people if they were nice to him 
and not dominating.  He really did not like to meet new 
people.  He said that he did have friends who sometimes took 
him bowling.  The veteran said that he saw a psychiatrist 
once every six months at the Dupont VA Center.  He said that 
he had not recently been hospitalized for treatment of his 
nerves.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 30 percent prior to May 26, 
1998.  The Board also finds that the evidence supports a 50 
percent evaluation, effective May 26, 1998.  In this regard, 
the Board points out that the effective date of a claim for 
increase of compensation shall be the date of the receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

Medical records dated prior to May 26, 1998, fail to show 
that the veteran's symptoms resulted in any of the criteria 
set forth for a 50 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  In fact, outpatient treatment records 
show that the veteran was active in church, played music in a 
church group, experienced no panic attacks or only one every 
six months, had symptoms controlled by medication, and bowled 
several times a week.  

In addition, the report of an April 1998 VA examination 
report reflects that the veteran showed a normal and 
reasonable range of affect; was not nervous, jittery or 
hyperalert; had a good range of social functioning; and did 
not appear to have any significant social or occupational 
impairments related to his anxieties.  The veteran's symptoms 
were mild at worst, with only minor difficulties in 
relationships and social functioning, and he was generally 
functioning pretty well with many meaningful interpersonal 
relationships and the capacity for social skills.  

Finally, the veteran's April 1998 GAF score of 70 fails to 
support an evaluation in excess of 30 percent for generalized 
anxiety disorder.  According to the GAF Functioning Scale, a 
score of between 61 and 70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships (emphasis in original).  DSM-IV;  
38 C.F.R. § 4.125 (1999).  Thus, the veteran's April 1998 GAF 
score of 70 signifies that at that time his generalized 
anxiety disorder generally resulted in only mild symptoms and 
that he generally functioned pretty well.  Such functioning 
does not satisfy the criteria for an evaluation in excess of 
30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9400.

The objective medical evidence dated on and after May 26, 
1998 show social impairment with panic attacks more than once 
a week, impairment of memory, and difficulty in establishing 
and maintaining effective work and social relationships.  Id.  
Specifically, the veteran was having panic attacks which 
required increased dosages of medication, had poor 
concentration and memory, and in May 1998, had a GAF of 50.  
According to the GAF Functioning Scale, a score between 41 
and 50 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV;  38 C.F.R. § 4.125 (1999).  Thus, the veteran's May 1998 
GAF score of 50 signifies that at that time his generalized 
anxiety disorder generally resulted in serious symptoms.  
Such functioning satisfies the criteria for an evaluation of 
50 percent for generalized anxiety disorder.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The Board has considered entitlement to a 70 percent 
evaluation for generalized anxiety disorder, effective May 
26, 1998, but finds that the preponderance of the evidence is 
against such an evaluation.  The Board recognizes the 
veteran's February 1999 hearing testimony that at that time 
he required double or triple dosages of medication, 
experienced a panic attack about once a week, was nervous 
when he spoke to people, was experiencing deterioration of 
memory, and did not like to meet new people.  However, the 
medical evidence of record fails to show suicidal ideation; 
obsessional rituals; illogical, obscure or irrelevant speech; 
inability to function independently, appropriately and 
effectively due to near-continuous panic; impaired impulse 
control; or neglect of personal appearance and hygiene;  Id.

In light of the foregoing, the Board grants a 50 percent 
evaluation for the veteran's generalized anxiety disorder, 
effective May 26, 1998.


ORDER

An evaluation in excess of 30 percent for generalized anxiety 
disorder, prior to May 26, 1998, is denied. 

A 50 percent evaluation for generalized anxiety disorder is 
granted, effective May 26, 1998.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

